Order entered March 20, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00188-CV

    LAW OFFICE OF ANDREW L. JONES, P.C. AND ANDREW JONES, Appellants

                                              V.

                            LESLIE SCHACHAR, MD, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-11330

                                          ORDER
       Before the Court is appellants’ March 19, 2019 agreed motion to extend briefing

deadlines. We GRANT the motion and ORDER appellants’ brief be filed no later than April 4,

2019. Appellee’s brief shall be filed by May 10, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE